The cause was tried by the court without a jury, and the judgment is assigned as error. The evidence tends to show that a five-gallon jug of whisky was found on defendant's place, out in the field about two hundred yards from his house in a pile of cotton-seed hulls. The pile of cotton-seed hulls was near the road. The ground was covered with snow, and there were some human tracks leading from defendant's house to the pile of cotton-seed hulls and back to the house. The defendant was not at home when the officers found the whisky and had not been there that day. No evidence tending to prove that the tracks were made by defendant appears, and nothing tending to connect defendant with the possession of the whisky further than that it was on his place. This is not sufficient to convict. Ammons v. State, 20 Ala. App. 283, 101 So. 511; Fair v. State, 16 Ala. App. 152,75 So. 828.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.